Felton, J.,
dissenting. I think the original petition was subject to demurrer because it did not allege a conversion of the property of the defendant. The amendment cured this defect, and clearly alleged facts showing that the possession of the property by the defendant was adverse to the petitioner’s claim. I think the verdict was correctly directed. There was no evidence that Hinton Bellah was the same person as II. M. Bellah, the president of Hinton Bellah Inc., by whom the note was transferred to Mrs. Bellah, nor was there any evidence that Hinton Bellah was in any way *637interested in the corporation, or that he represented it in handling the note. In the absence of such evidence there was no basis upon Avhich fraud could be predicated. We have to take the record as we find it. The court can not take judicial notice of Avho parties are, and Avhat their business connections are.